                Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 1 of 11



 1
     TAD S. SHAPIRO, ESQ. (SBN 096179)
 2   SHAPIRO, GALVIN, SHAPIRO & MORAN
     640 Third Street, Second Floor
 3   P.O. Box 5589
     Santa Rosa, CA 95404-5589
 4
     Telephone: (707) 544-5858
 5   Facsimile: (707) 544-6702

 6   Attorneys for Plaintiffs: J.K., a minor
 7
     and C.K., a minor by and through
     their Guardian ad Litem,
 8   Delessia Kincade, and Delessia Kincade,
     individually and as successor in interest
 9
     to Charles Kincade, deceased
10

11                                UNITED STATES DISTRICT COURT

12                           NORTHERN DISTRICT OF CALIFORNIA

13
     J.K. a minor, C.K., a minor, by and                     Case No.: 3:21-cv-04154-JCS
14   through their Guardian ad Litem,
     Delessia Kincade and Delessia Kincade,                  COMPLAINT FOR DAMAGES,
15   individually, and as successor in interest
     to Charles Kincade, deceased,                           GENERAL NEGLIGENCE,
16                                                           WRONGFUL DEATH/SURVIVAL
                    Plaintiffs,                              DAMAGES: DEMAND FOR JURY
17                                                           TRIAL
           v.
18
     Vine Cliff Winery, Inc. and Thomas
19
     Stafford,
20
                    Defendants.
21

22
           Plaintiffs J.K. and C.K., minors by and through their Guardian ad Litem,
23

24   Delessia Kincade, and Delessia Kincade individually and as successor in

25   interest of Charles Kincade, deceased complain of defendants and each of
26
     them as follows:
27
     ///
28


                                                 Page 1
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
              Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 2 of 11



 1
                               FIRST CLAIM FOR RELIEF
 2               (General Negligence/Premises Liability against Defendants
                        Vine Cliff Winery, Inc and Thomas Stafford)
 3
     1.    At all times mentioned herein plaintiffs Delessia Kincade, J.K. a minor
 4

 5   and C.K., a minor were and now are citizens and residents of the state of

 6   Georgia.    At all times mentioned herein, plaintiff J.K. was and is a minor
 7
     whose year of birth is 2004. At All times mentioned herein plaintiff C.K. was
 8
     and is a minor whose year of birth is 2005.
 9

10   2.     At all times mentioned herein Delessia Kincade was the wife of Charles

11   Kincade, deceased; J.K., a minor and C.K., a minor were the son and daughter
12
     of Charles Kincade, deceased.
13
     3.      At all times mentioned herein Delessia Kincade was the successor in
14

15   interest to Charles Kincade deceased within the meaning of California Code of

16   Civil Procedure §§ 377.11
17
     4.    Concurrent with the filing of this action plaintiff Delessia Kincade was
18
     duly appointed as Guardian ad Litem for J.K. and C.K., minors.
19

20   5.     At all times mentioned herein, J.K., a minor, C.K., a minor and Delessia

21   Kincade were the sole heirs of Charles Kincade, deceased within the meaning
22
     of California Code of Civil Procedure §377.60(a).
23
     6.    At all times mentioned herein, defendant Vine Cliff Winery, Inc., (Vine
24

25   Cliff) was a for profit corporation in the business of growing grapes, making

26   wine, selling wine, operating a tasting room and holding events on its
27
     property with its principal place of business located at 7400 Silverado Trail,
28
     Napa, Napa County, California.
                                                 Page 2
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
              Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 3 of 11



 1
     7.    At all times herein mentioned, said defendant was and is a corporation
 2
     organized and existing under and by virtue of the laws of the State of
 3
     California authorized to do and doing business in the County of Napa,
 4

 5   Northern District of California.

 6   8.    At all times mentioned herein, defendant, Thomas Stafford (Stafford)
 7
     was a chef employed by defendant, Vine Cliff, an adult and resident of the
 8
     County of Napa, Northern District of California.
 9

10                                          JURISDICTION

11   9.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. Section 1332
12
     as there is diversity of citizenship between the parties and the amount in
13
     controversy exceeds $75,000.00. Plaintiffs are citizens of the state of Georgia
14

15   and defendants are citizens of the state of California.

16                                               VENUE
17
     10.   Venue is proper in the Northern District of California pursuant to 28
18
     USC 1391 as Plaintiffs’ decedent’s injury and death occurred in said District.
19

20                                INTRA DISTRICT ASSIGNMENT

21   11.   Assignment to the San Francisco Division is proper as this action arose
22
     in Napa County
23
                                      GENERAL ALLEGATIONS.
24

25   12.   On or about June 7, 2019, Charles Kincade, deceased, traveled from

26   Georgia to Napa at the request of defendants Stafford and Vine Cliff to assist
27
     them in preparing and serving a dinner at Defendant Vine Cliff’s winery for
28


                                                 Page 3
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
              Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 4 of 11



 1
     customers of Defendant Vine Cliff. The dinner took place on June 8, 2019.
 2
     Charles Kincade assisted defendants in preparing and presenting the dinner.
 3
     13. On June 9, 2019 Charles Kincade, deceased and defendant Stafford went
 4

 5   to defendant Vine Cliff’s winery at 7400 Silverado Trail, Napa, California. They

 6   drank wine and thereafter went to a barn on said property which housed a
 7
     Honda Rancher ATV owned by defendant, Vine Cliff.
 8
     14.   While in the barn defendant Stafford obtained the keys to said Honda
 9

10   Rancher ATV and drove Charles Kincade on the Honda Rancher ATV to a

11   location on said property where defendant Stafford worked and then drove to
12
     the guest house on the property.
13
     15.   At all times mentioned herein, defendant Stafford controlled the use of
14

15   said Honda Rancher ATV.

16   16.    Plaintiffs are informed and believe and based thereon allege that on
17
     June 9, 2019 defendant Stafford was legally precluded from drinking alcohol
18
     and operating a motor vehicle.            At all times mentioned herein the Honda
19

20   Rancher ATV was a motor vehicle within the meaning of California Vehicle

21   Code § 415.
22
     17.    At all times mentioned herein defendant Stafford was acting in the
23
     course and scope of his employment with defendant Vine Cliff.
24

25   18.    On said date defendant Stafford entrusted the Honda Rancher ATV to

26   Charles Kincade and went inside the guest house. No helmet was provided to
27
     Charles Kincade. The Honda Rancher ATV did not have seatbelts. No
28


                                                 Page 4
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
              Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 5 of 11



 1
     supervision in the operation and use of the Honda Rancher ATV was provided
 2
     by defendant Stafford to Charles Kincade.
 3
     19. On said date Charles Kincade drove the Honda Rancher ATV on a paved
 4

 5   path approximately seven feet wide near the guest house. While doing so the

 6   left front and rear wheels of the Honda Rancher went off the paved path into
 7
     a drainage ditch filled with gravel adjacent to said path and when Charles
 8
     Kincade attempted to return the Honda Rancher ATV to the path, it crashed
 9

10   into a tree within several feet of the paved path resulting in severe physical

11   injuries from which Charles Kincade initially survived but ultimately died.
12
     20.   At the time of his death, Charles Kincade was 35 years old, his date of
13
     birth being June 26, 1983.
14

15   21.   At all times mentioned herein, defendants Vine Cliff, Stafford their

16   agents, employees, consultants and independent contractors negligently and
17
     carelessly owned, operated, maintained, repaired, controlled, equipped,
18
     supervised, entrusted and otherwise controlled the use of the Honda Rancher
19

20   ATV and permitted said Honda Rancher ATV to be available to defendant

21   Stafford on June, 9, 2019, despite his having consumed alcohol that morning,
22
     despite there being no real need for defendant Stafford’s use of the Honda
23
     Rancher ATV, and despite defendant Stafford’s preclusion from drinking
24

25   alcohol and operating a motor vehicle. Said defendants otherwise negligently

26   acted or failed to act so as to permit defendant Stafford to permit Charles
27
     Kincade, deceased to operate said Honda Rancher ATV when defendant
28


                                                 Page 5
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
              Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 6 of 11



 1
     Stafford knew Charles Kincade had consumed alcohol, and appropriate safety
 2
     equipment had not been provided to Charles Kincade.
 3
     22.     At all times mentioned herein, defendant Vine Cliff its agents,
 4

 5   employees,     consultants       and    independent        contractors      negligently      and

 6   carelessly    designed,      owned,     constructed,       built,   maintained,       repaired,
 7
     inspected, failed to inspect, warned, failed to warn and otherwise exercised
 8
     control over the paved path near the guest house so as to cause dangerous
 9

10   conditions of said path to exist: the paved path was narrow requiring any

11   vehicle to drive close to the edge of the pavement so it was foreseeable that
12
     motor vehicles would drive off the paved path and an excessive drop off from
13
     the edge of said path to the adjacent drainage ditch would cause a motor
14

15   vehicle to lose traction and control causing it to strike a nearby tree. Said tree

16   was within several feet of the paved path and as a result there was no clear
17
     recovery zone should a vehicle go off the narrow paved path, attempt to
18
     regain control and return to the path as happened in this case. At all times
19

20   mentioned herein said defendants knew or in the exercise of reasonable

21   diligence should have known of the referenced dangerous conditions a
22
     sufficient time before June 9, 2019 to remedy said conditions as they created,
23
     built, owned and used the path for motor vehicles including the Honda
24

25   Rancher ATV.

26   23. At all times mentioned herein, defendant Vine Cliff its agents, employees
27
     consultants and independent contractors negligently and carelessly owned,
28
     operated, maintained, serviced, failed to service, equipped and failed to equip
                                                 Page 6
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
              Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 7 of 11



 1
     said Honda Rancher ATV as there was inadequate safety equipment available
 2
     for use with said Honda Rancher ATV including but not limited to a protective
 3
     helmet and there was no seatbelt for the operator or passenger for said ATV.
 4

 5   24. At all times mentioned herein, defendants Vine Cliff and Stafford had a

 6   special relationship with Charles Kincade by reason of his work at the winery
 7
     in connection with the dinner on June 8, 2019, requesting he travel from
 8
     Georgia to Napa for the event, and his presence at the winery on June 9, 2019
 9

10   with Defendant Stafford.          As such, defendants and each of them had an

11   affirmative duty to protect Charles Kincade, deceased from harm. By reason
12
     of the foregoing said defendants failed to fulfill said duty.
13
     25. At all times mentioned herein, defendants’ acts and omissions alleged
14

15   above were grossly negligent

16   26. At all times mentioned herein defendants’ acts and omissions alleged
17
     above increased the risk of operating the Honda Rancher ATV and were
18
     reckless.
19

20   27.   At all times mentioned herein defendant Vine Cliff had a non-delegable

21   duty to maintain its premises and equipment including the Honda Rancher
22
     ATV in a safe condition. By reason of the foregoing said defendant breached
23
     said non-delegable duties.
24

25   28.    At all times mentioned herein defendant Vine Cliff negligently and

26   carelessly hired, supervised, monitored and retained defendant Stafford.
27
     Plaintiffs are informed and believe defendant Vine Cliff did not discipline
28


                                                 Page 7
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
              Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 8 of 11



 1
     defendant Stafford after the subject incident and therefore ratified his
 2
     conduct.
 3
     29. As a direct and proximate result of the negligence and carelessness of
 4

 5   defendants Vine Cliff and Stafford their grossly negligent and reckless

 6   conduct, their failure to fulfill their special relationship duties, their
 7
     increasing the risk of operating the Honda Rancher ATV, their breach of non-
 8
     delegable duties, and other conduct hereinabove alleged, plaintiffs’ decedent,
 9

10   Charles Kincade suffered severe physical injuries including but not limited to

11   head and facial injuries, a cardiac contusion and other physical injuries from
12
     which he initially survived but ultimately died.
13
     30. As a further direct and proximate result of the above referenced conduct
14

15   of defendants and the death of Charles Kincade, Charles Kincade’s heirs have

16   suffered the loss         of love, companionship, comfort,                 care, assistance,
17
     protection, affection, society, moral support, training and guidance, benefits
18
     and household services all to the their general or non-economic damage in an
19

20   amount in excess of the jurisdictional minimum herein for each heir.

21   31. As a further direct and proximate result of the above referenced conduct
22
     of defendants and the death of Charles Kincade, Charles Kincade’s heirs have
23
     suffered loss of financial support and gifts all to their special or economic
24

25   damage in an amount in excess of the jurisdictional minimum herein.

26   32. As a further direct and proximate result of the above referenced conduct
27
     of defendants and the death of Charles Kincade, Charles Kincade incurred
28
     reasonable and necessary medical expenses for transport to a local trauma
                                                 Page 8
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
              Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 9 of 11



 1
     center and care at said trauma center, in an amount in excess of the
 2
     jurisdictional minimum herein. Charles Kincade’s successor in interest,
 3
     Delessia Kincade seeks recovery of such survival damages.
 4

 5   33. As a further direct and proximate result of the above referenced conduct

 6   of defendants and each of them and the death of Charles Kincade, plaintiffs
 7
     have incurred expenses for a reasonable and appropriate funeral and burial
 8
     for Charles Kincade, deceased in the amount currently unknown, but believed
 9

10   to be in excess of $20,000.00.

11         WHEREFORE, plaintiffs pray judgment against defendants and each of
12
     them as follows:
13
           1. For general and non-economic damage in an amount in excess of the
14

15   jurisdictional minimum of $75,000 per plaintiff.

16         2. For special or economic damages in an amount subject to proof in
17
     excess of the jurisdictional minimum herein.
18
           3. For special or economic damages for medical expenses prior to death
19

20   in an amount in excess of the jurisdictional minimum herein.

21         4. For funeral and burial expenses in the amount of $20,000.00;
22
           5. For costs of suit incurred herein;
23
           6. For pre-judgment interest at the rate recognized by law; and
24

25   ///

26   ///
27
     ///
28


                                                 Page 9
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
               Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 10 of 11



 1
           7. For such other and further relief as the Court may deem just and
 2
     proper.
 3
     Dated: June 8, 2021                  SHAPIRO, GALVIN, SHAPIRO & MORAN
 4

 5

 6                                        By:            /S/
 7
                                                Tad S. Shapiro,
                                                Attorneys for Plaintiffs
 8

 9

10

11

12
                                     DEMAND FOR JURY TRIAL
13
           Plaintiffs herein demand a jury trial pursuant to Rule 38(a) of the
14

15   Federal Rules of Civil Procedure and Local Rules of the United States District

16   Court for the Northern District of California.
17
     Dated: June 8, 2021                  SHAPIRO, GALVIN, SHAPIRO & MORAN
18

19

20                                        By:            /S/
                                                Tad S. Shapiro,
21                                              Attorneys for Plaintiffs
22

23

24

25

26

27

28


                                                 Page 10
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
             Case 3:21-cv-04154-JCS Document 8 Filed 06/08/21 Page 11 of 11



 1
     “I hereby attest that I have on file all holographic signatures corresponding to
 2
     any signatures indicated by a conformed signature (/S/) within this e-filed
 3
     document”
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 11
     Complaint for Damages, General Negligence, Wrongful Death/Survival Damages: Demand for Jury Trial
